      Case 1:20-cv-00006-DLH-CRH Document 35 Filed 03/02/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

                                            )
                                            )
Dawn Wilkie, individually on behalf of      )
Oscar Wilkie, III,                          )
                                            )
                                            )
              Plaintiff,                    )      ORDER FOR STATUS CONFERENCE
                                            )
       VS.                                  )
                                            )
Charles Shane Johnson, individually and     )
in his capacity as an Officer of the        )
Minot Police Depaiiment, et al,             )
                                            )      Case No.: l:20-cv-006
              Defendants.                   )


       IT IS ORDERED:

    The comishall hold a status conference by telephone on March 18, 2021, at 10:00 AM.

To participate in the conference, counsel shall call the following number and enter the

following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 2nd day of March, 2021.


                                            Isl Clare R. Hochhalter
                                            Clai·e R. Hochhalter, Magistrate Judge
                                            United States Disti·ict Comi
